Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 13, line 5, “producing an analog signal with the capacitive digital to analog converter by” has been deleted; after line 8 before line 9, ---producing an analog signal by said second plates; --- has been inserted.
Authorization for this examiner’s amendment was given in an interview with Mr. Harris  on  03/01/2022.
Claims 1-3,10-15,17-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose a monitoring circuit having a combination of  a capacitive digital-to-analog converter including a plurality of capacitors, and the capacitive digital-to-analog converter configured to receive a binary code, a reference voltage, an input voltage, and a ground reference, the capacitive digital-to-analog converter configured to output an analog signal based on the binary code, the reference voltage, the input voltage, and the ground reference; the plurality of capacitors each including a respective first plate and a respective second plate, the first plates each configured to be coupled to the reference voltage during a sampling phase, and to be selectively coupled to the ground reference or to the input voltage in response to the binary code during a conversion phase; a comparator including a first input and 
The prior art does not disclose a monitoring method having combined method steps of  selectively receiving an input voltage at an input of a capacitive digital-to-analog converter that includes a plurality of capacitors, the capacitors each including a respective first plate and a respective second plate; coupling each of the first plates to a reference voltage in a sampling phase, and selectively coupling each of the first plates to  a ground reference or to the input voltage in response to a binary code in a conversion phase; producing an analog signal by the second plates of said a capacitive digital-to-analog converter, comparing the analog signal to the reference voltage in accordance with a clock signal; and producing the binary code based on the comparison of the analog signal to the reference voltage, the binary code related to a magnitude of the input voltage as recited in claim 13. Claims 14-15  depend from allowed claim 13, they are also allowed accordingly.
The prior art does not disclose a monitoring device having a combination of  a plurality of capacitors coupled in parallel with each other, each of the capacitors including a respective first plate and a respective second plate, each of the first plates being selectively coupled to or decoupled from a ground reference, a reference voltage, and an input voltage in accordance with a binary code to provide an analog signal at a node coupled to the plurality of second 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Fan (Pat# 10,382,053) discloses  Capacitive successive approximation analog-to-digital converter.
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867